Per Curiam.
When this appeal was heard in this Court, two of its members, Winborne and Higgins, JJ., were not sitting. However, Devin, Emergency Justice, was sitting in lieu of Winborne, J. The six members of the Court being evenly divided in the opinion as to whether the ruling *732of the court below should be sustained, the judgment of the Superior Court is affirmed and stands as the decision in this action without being a precedent. Insurance Co. v. Stinson, 214 N.C. 97, 197 S.E. 751.
Affirmed.